Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2022 has been entered. Claims 1-19 are canceled. Claims 20, 23, 28 and 30 are amended. Claims 34-36 are added. Claim 20-36 are currently pending in the application.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	In regard to independent claim 20:
	Step 1: Statutory Category?
	Claim 20 is a system claim, which falls within the “machine” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The Revised 2019 Memorandum is applied as shown in the Independent Claim 20/Revised 2019 Guidance Table below to identify in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations.
Independent Claim 20
Revised 2019 Guidance
A situational awareness analysis and fatigue management system comprising:
A system is a machine, which is a statutory subject matter class. See 35 U.S.C. § 101 (“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”).
[L1]  a processor
The processor is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
[L2]  apparatus configured for acquiring one or more of EEG, EKG, neurosynaptic frequencies, and head tilt
The apparatus is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.

The “one or more of EEG, EKG, neurosynaptic frequencies, and head tilt” is data.
[L3]  the apparatus configured to provide the acquired data to the processor,
The apparatus configured to provide the acquired data to the processor is insignificant extra-solution activity (i.e., data gathering). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g) and see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (computer receives and sends information over a network).
The apparatus and processor are generic computer components. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
[L4]  wherein said processor 
receives input data from a user, wherein said input data comprises a plurality of groups of input data
Wherein said processor receives input data from a user, wherein said input data comprises a plurality of groups of input data is insignificant extra-solution activity (i.e., data gathering). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g) and see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (computer receives and sends information over a network).

Alternatively, receives input data from a user, wherein said input data comprises a plurality of groups of input data can be performed by a person as a mental process (observation, evaluation, judgment, opinion). See 2019 Memorandum 52.

The processor is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.

The input data that “comprises a plurality of groups of input data” is data.
[L5]  generates a set of algorithms for each group of said plurality of groups of input data
Abstract Idea: generates a set of algorithms for each group of said plurality of groups of input data can be performed by a person as a mental process (observation, evaluation, judgment, opinion). See 2019 Memorandum 52. See also  eResearchTechnology, Inc. v. CRF, Inc., 186 F. Supp. 3d 463 (W. D. Pa., 2016), aff’d, 2017 WL 1033672 (Mem) (Fed. Cir. 2016) (“obtaining data, generating an algorithm by quantitative analysis, and translating said algorithm into a more useful rule” is an abstract idea); and See also In re Grams, 888 F.2d 835 (Fed.Cir.1989) providing "an algorithm for calculating parameters indicating an abnormal condition”.
[L6]  causes said set of algorithms to transform said input data into measurements, measurement estimates, and longevity predictions,
Abstract Idea: causes said set of algorithms to operate on said input data can be performed as mental steps (observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L7]  obtains outputs from said set of algorithms
Abstract Idea: obtains outputs from said set of algorithms can be performed as mental steps (observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L8]  generates and displays to said user a dynamic assessment situational awareness (DASA) diagram of said user as a function of situational awareness performance and wakefulness hours of said user from said output,
Abstract Idea: generates to said user a dynamic assessment situational awareness (DASA) diagram of said user as a function of situational awareness performance and wakefulness hours of said user from said output can be performed as mental steps (observation, evaluation, judgment, opinion). See 2019 Memorandum 52.

displays to said user a dynamic assessment situational awareness (DASA) diagram of said user as a function of situational awareness performance and wakefulness hours of said user from said output is insignificant post-solution activity. See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
Alternatively, See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017) (displaying data is an abstract idea.); see also Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1369 (Fed. Cir. 2015) (holding that “tailoring content based on the viewer’s location or address” was abstract).

The “dynamic assessment situational awareness (DASA) diagram of said user as a function of situational awareness performance and wakefulness hours of said user from said output” is data.
[L9]  displays a series of dynamic psychomotor vigilance tests (D-PVT) to said user requiring said user to respond to stimulus
displays a series of dynamic psychomotor vigilance tests (D-PVT) to said user requiring said user to respond to stimulus  is insignificant post-solution activity. See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
Alternatively, See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017) (displaying data is an abstract idea.); see also Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1369 (Fed. Cir. 2015) (holding that “tailoring content based on the viewer’s location or address” was abstract).
[L10]  accepts successive input data to said series of D-PVT
accepts successive input data to said series of D-PVT is insignificant extra-solution activity (i.e., data gathering). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).

The “series of dynamic psychomotor vigilance tests (D-PVT) to said user requiring said user to respond to stimulus accepts successive input data to said series of D-PVT” is data.
[L11]  and measures a difference in time between said successive input data in response to said series of D-PVT as a measure of said user's change in response time in responding to said stimulus in milliseconds (msec) for each of said   series of D-PVT
Abstract Idea: measures a difference in time between said successive input data in response to said series of D-PVT as a measure of said user's change in response time in responding to said stimulus in milliseconds (msec) for each of said   series of D-PVT can be performed as mental steps (observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L12]  wherein, using said DASA diagram, said processor identifies situational awareness longevity conditions of said user to perform a task based at least on said difference in time between said successive input data in response to said series of D-PVT and said input data
Abstract Idea: wherein, using said DASA diagram, said processor identifies situational awareness longevity conditions of said user to perform a task based at least on said difference in time between said successive input data in response to said series of D-PVT and said input data can be performed as mental steps (observation, evaluation, judgment, opinion). See 2019 Memorandum 52.

“said DASA diagram” is data.

The processor is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
[L13]  forecasts advanced fatigue conditions of said user based on said identified situational awareness longevity conditions
Abstract Idea: forecasts advanced fatigue conditions of said user based on said identified situational awareness longevity conditions can be performed as mental steps (observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L14]  identifies improvements of situational awareness performance of said user to perform said task
Abstract Idea: identifies improvements of situational awareness performance of said user to perform said task can be performed as mental steps (observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L15]  displays said identified situational awareness longevity conditions of said user, said forecast of advanced fatigue conditions of said user and said improvements of situational awareness performance of said user to perform said task, to one or more second users
displays said identified situational awareness longevity conditions of said user, said forecast of advanced fatigue conditions of said user and said improvements of situational awareness performance of said user to perform said task, to one or more second users is insignificant post-solution activity. See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
Alternatively, See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017) (displaying data is an abstract idea.); see also Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1369 (Fed. Cir. 2015) (holding that “tailoring content based on the viewer’s location or address” was abstract).


	It is apparent that, other than reciting the additional non-abstract limitation of the processor noted in the Independent Claim 20/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human, in the mind, and/or using pen and paper. The mere nominal recitation of the processor and apparatus does not take the claim out of the mental processes groupings. Hence, considering the language of claim 20 as a whole, the claim limitations fall into the category of mental processes. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim, as noted in bold in the Independent Claim 20/Revised 2019 Guidance Table above, recites the additional limitation of the processor and apparatus which are recited at a high level of generality. The originally filed Specification provides supporting exemplary descriptions of generic computer components: page 2:… a processor; page 4: apparatus for managing fatigue; page 6:…including a processor; pages 7-11: …the processor; page 16:… a processor…the processor; pages 17-20, 22, 24, 26-33, 36, 38-44, 46-53 and 60: the processor 100…; page 61: a frequency, generally measured by an apparatus used to detect the firing of neurons along the CNS highway. It is apparent that the lack of details about the processor and apparatus indicates that the processor and apparatus are generic, or part of generic devices, performing or being used in performing generic computer functions. The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (“What is needed is an inventive concept in the non-abstract application realm.”). The claim does not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)). See 84 Fed. Reg. at 55. Rather, claim 20 recites an abstract idea as identified in Step 2A (Prong 1), above, and none of the limitations integrates the judicial exception into a practical application. Because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception.
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the Specification describes the processor and apparatus in general terms, without describing the particulars, the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the originally filed Specification, as noted above. The originally filed Specification merely refers to the processor and apparatus at a high level of generality, merely in terms of its functions without any further elaboration, and suggests that associated technologies are preexisting, routine tools that are adapted to the abstract idea of the claim. More specifically, the originally filed Specification, as noted above, supports a finding that the processor and apparatus are generic, or part of generic devices such as general purpose computers having generic components to perform the functions of receiving and displaying data which represent insignificant pre and post-solutions activity of data gathering (L3, L4 and L10) and presentation (L8, L9, L15), that courts have determined to be insufficient to transform judicially excepted subject matter into a patent-eligible application. The claim limitations do not recite any technical or technological implementations details for any of the claim steps, but rather functional results to be achieved by any and all means. For example, as noted in the Independent Claim 20/Revised 2019 Guidance Table above, the “receives input data from a user” represents insignificant extra-solution activity (i.e., data gathering). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g). Also see Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can., 771 F.Supp.2d 1054, 1065 (E.D. Mo. 2011) aff’d, 687 F.3d 1266 (Fed. Cir. 2012) (explaining that “storing, retrieving, and providing data . . . are inconsequential data gathering and insignificant post solution activity”). The additional details of the “receives” limitation are within the realm of abstract ideas as simply describing the data received. As noted in the Independent Claim 20/Revised 2019 Guidance Table above, the “displays” limitations represent insignificant extra-solution activity of data presentation. Furthermore, as noted in Independent Claim 20/Revised 2019 Guidance Table above, the “displays” limitations, under its broadest reasonable interpretation, encompass acts people can perform using pen and paper because people can write information on paper for display. The claims do no more than describe a desired function or outcome, without providing any limiting technical or technological detail that confines the claim to a particular technical or technological solution to an identified problem other than based on the determination of a particular value. The claim limitations do not specify any particular manner for performing the claim steps that improves the relevant technology. The originally filed Specification also fails to provide any such technical or technological details for each of the claim steps. The Berkheimer Memorandum, Section III (A)(1) explains that a specification that describes additional elements “in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” can show that the elements are well understood, routine, and conventional); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea, i.e., to retrieve the user-specific resources.” The Specification does not provide additional details about the processor and apparatus that would distinguish the recited components from conventional components, and from generic implementation. Mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology. In other words, using computers as tools to perform functions that can be mental processes (an abstract idea) does not impose a meaningful limit on the abstract idea. See MPEP § 2106.05(f); see also Alice, 573 U.S. at 223 (Finding “if [the] recitation of a computer amounts to a mere instruction to implement an abstract idea on a computer, that addition cannot impart patent eligibility.”) (internal quotation marks, alteration, and citations omitted).
	As stated earlier, any improvements provided by the claim are to a process that is itself abstract. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The sequence of data “”acquiring”, “providing”, “receiving”, “generating”, “transforming”, “generating and displaying”, “displaying”, “accepting”, “measuring”, “identifying”, “forecasting”, “identifying”, and “displaying”,  is equally generic and conventional or otherwise held to be abstract. See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. The claims recite functions to be performed by any and all possible means, absent any technological details. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [ the relevant] functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology."). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
	In regard to independent claim 23:
	Step 1: Statutory Category?
	Claim 23 is a system claim, which falls within the “machine” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The Revised 2019 Memorandum is applied as shown in the Independent Claim 23/Revised 2019 Guidance Table below to identify in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations.
Independent Claim 23
Revised 2019 Guidance
A situational awareness and fatigue management system:
A system is a machine, which is a statutory subject matter class. See 35 U.S.C. § 101 (“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”).
[L1]  a processing apparatus comprising a neural network having a hidden layer with a plurality of artificial neurons, the processing apparatus configured to receive input data and a task schedule from a user
Receiving input data is insignificant extra-solution activity (i.e., data gathering). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g) and see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (computer receives and sends information over a network).
Alternatively, receiving input data and a task schedule from a user can be performed by a person as a mental process (observation, evaluation, judgment, opinion). See 2019 Memorandum 52.

The processing apparatus comprising a neural network having a hidden layer with a plurality of artificial neurons is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
[L2]  a set of functions comprising instructions that, when operated on by the processing apparatus, cause the processing apparatus to transform the input data into measurements and measurement estimates of physical, physiological, and medical attributes of a subject
Abstract Idea: transform the input data into measurements and measurement estimates of physical, physiological, and medical attributes of a subject can be performed by a person as a mental process (observation, evaluation, judgment, opinion). See 2019 Memorandum 52. See also  eResearchTechnology, Inc. v. CRF, Inc., 186 F. Supp. 3d 463 (W. D. Pa., 2016), aff’d, 2017 WL 1033672 (Mem) (Fed. Cir. 2016) (“obtaining data, generating an algorithm by quantitative analysis, and translating said algorithm into a more useful rule” is an abstract idea); and See also In re Grams, 888 F.2d 835 (Fed.Cir.1989) providing "an algorithm for calculating parameters indicating an abnormal condition”.
The processing apparatus is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
[L3]  one or more function-generating functions configured to operate on the input data to create new functions
Abstract Idea: operate on the input data to create new functions can be performed by a person as a mental process (observation, evaluation, judgment, opinion). Alternatively or additionally, creating new functions is a mathematical concept. See 2019 Memorandum 52. See also  eResearchTechnology, Inc. v. CRF, Inc., 186 F. Supp. 3d 463 (W. D. Pa., 2016), aff’d, 2017 WL 1033672 (Mem) (Fed. Cir. 2016) (“obtaining data, generating an algorithm by quantitative analysis, and translating said algorithm into a more useful rule” is an abstract idea); and See also In re Grams, 888 F.2d 835 (Fed.Cir.1989) providing "an algorithm for calculating parameters indicating an abnormal condition”.
[L4]  and one or more functions that, when operated on by the processing apparatus, cause the processing apparatus to transform the task schedule, measurements, and measurement estimates into predictive bioanalytic forecast of the subject's alertness, quickness, and longevity with regard to responsible decision making, at least one of which is generated by a function of the one or more function- generating functions
Abstract Idea: transform the task schedule, measurements, and measurement estimates into predictive bioanalytic forecast of the subject's alertness, quickness, and longevity with regard to responsible decision making can be performed as mental steps (observation, evaluation, judgment, opinion). See 2019 Memorandum 52. See also  eResearchTechnology, Inc. v. CRF, Inc., 186 F. Supp. 3d 463 (W. D. Pa., 2016), aff’d, 2017 WL 1033672 (Mem) (Fed. Cir. 2016) (“obtaining data, generating an algorithm by quantitative analysis, and translating said algorithm into a more useful rule” is an abstract idea); and See also In re Grams, 888 F.2d 835 (Fed.Cir.1989) providing "an algorithm for calculating parameters indicating an abnormal condition”.
The processor is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.


	It is apparent that, other than reciting the additional non-abstract limitation of the processor noted in the Independent Claim 23/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human, in the mind, and/or using pen and paper. The mere nominal recitation of the processing apparatus comprising a neural network having a hidden layer with a plurality of artificial neurons does not take the claim out of the mental processes or mathematical concepts groupings. Hence, considering the language of claim 20 as a whole, the claim limitations fall into the category of mental processes and mathematical concepts. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim, as noted in bold in the Independent Claim 23/Revised 2019 Guidance Table above, recites the additional limitation of the processor which is recited at a high level of generality. The originally filed Specification provides supporting exemplary descriptions of generic computer components: page 2:… a processor; page 6:…including a processor; pages 7-11: …the processor; page 15: Figure 30 illustrates the layout of a neural network as used to calculate the results of DASA algorithms in a preferred embodiment of the situational analysis and fatigue management system; page 16:… a processor…the processor; pages 17-20, 22, 24, 26-33, 36, 38-44, 46-53 and 60: the processor 100…; page 63: a preferred embodiment of the DASA system uses neural network processing in order to generate and calculate the results of the DASA algorithms; . It is apparent that the lack of details about the processing apparatus indicates that the processor is generic, or part of generic devices, performing or being used in performing generic computer functions. The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (“What is needed is an inventive concept in the non-abstract application realm.”). The claim does not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)). See 84 Fed. Reg. at 55. Rather, claim 23 recites an abstract idea as identified in Step 2A (Prong 1), above, and none of the limitations integrates the judicial exception into a practical application. Because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception.
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the Specification describes the processing apparatus in general terms, without describing the particulars, the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the originally filed Specification, as noted above. The originally filed Specification merely refers to the processor at a high level of generality, merely in terms of its functions without any further elaboration, and suggests that associated technologies are preexisting, routine tools that are adapted to the abstract idea of the claim. More specifically, the originally filed Specification, as noted above, supports a finding that the processor is generic, or part of generic devices such as general purpose computers having generic components to perform the functions of receiving data which represents insignificant pre and post-solutions activity of data gathering that courts have determined to be insufficient to transform judicially excepted subject matter into a patent-eligible application. The claim limitations do not recite any technical or technological implementations details for any of the claim steps, but rather functional results to be achieved by any and all means. As noted in the Independent Claim 23/Revised 2019 Guidance Table above, the “receives input data and a task schedule from a user” represents insignificant extra-solution activity (i.e., data gathering). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g). Also see Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can., 771 F.Supp.2d 1054, 1065 (E.D. Mo. 2011) aff’d, 687 F.3d 1266 (Fed. Cir. 2012) (explaining that “storing, retrieving, and providing data . . . are inconsequential data gathering and insignificant post solution activity”). The claims do no more than describe a desired function or outcome, without providing any limiting technical or technological detail that confines the claim to a particular technical or technological solution to an identified problem other than based on the determination of a particular value. The claim limitations do not specify any particular manner for performing the claim steps that improves the relevant technology. The originally filed Specification also fails to provide any such technical or technological details for each of the claim steps. The Berkheimer Memorandum, Section III (A)(1) explains that a specification that describes additional elements “in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” can show that the elements are well understood, routine, and conventional); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea, i.e., to retrieve the user-specific resources.”  The Specification does not provide additional details about the processing apparatus that would distinguish the recited component from conventional components, and from generic implementation. Mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology. In other words, using computers as tools to perform functions that can be mental processes or mathematical concepts (abstract ideas) does not impose a meaningful limit on the abstract idea. See MPEP § 2106.05(f); see also Alice, 573 U.S. at 223 (Finding “if [the] recitation of a computer amounts to a mere instruction to implement an abstract idea on a computer, that addition cannot impart patent eligibility.”) (internal quotation marks, alteration, and citations omitted).
	As stated earlier, any improvements provided by the claim are to a process that is itself abstract. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The sequence of “receiving” data, “transforming” data, “creating new functions”, and “transforming” data, is equally generic and conventional or otherwise held to be abstract. See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. The claims recite functions to be performed by any and all possible means, absent any technological details. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [ the relevant] functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology."). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
	In regard to the dependent claims:
	Dependent claims 21, 22 and 24-36 include all the limitations of respective independent claims 20 and 23 from which they depend and, as such, recite the same abstract idea(s) noted above for respective claims 20 and 23. The claims simply describe the type of algorithm used. The instant Specification, describes the algorithm as a mathematical algorithm which can be generated mentally and/or using pen and paper. Additionally, data manipulation using a mathematical algorithm type of mathematical concept found to be abstract by the courts. See 2019 Guidance, 84 Fed. Reg. at 52; SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163 (Fed. Cir. 2018) (holding that claims to a "series of mathematical calculations based on selected information" are directed to abstract ideas). The additional limitation of receiving external data (claim 34) represents extra-solution activity that courts have determined to be insufficient to transform judicially excepted subject matter into a patent-eligible application. As per MPEP §§ 2106.05(a)–(c), (e)–(h), none of the limitations of claims 21, 22 and 24-36 integrates the judicial exception into a practical application. While these claims may have a narrower scope than the representative claims, no claim contains an “inventive concept” that transforms the corresponding claim into a patent-eligible application of the otherwise ineligible abstract idea(s). Therefore, dependent claims 21, 22 and 24-36 are not drawn to patent eligible subject matter as they are directed to (an) abstract idea(s) without significantly more.
Response to Arguments
Rejections under 35 U.S.C. § 101
	“Applicant's response is divided by some general comments on the allowability of all claims, followed by separate discussion of each of the two major groups of claims”  have been fully considered but they are not persuasive.
	General Discussion
	While Applicant asserts “The fatigue predictions are most decidedly non-abstract”, humans have long made predictions without using any computing devices. While Applicant argues “Nor are they customary uses of computer technology, as
shown by the virtually complete absence of similar art in the field”, as noted in the rejections above, neither the claims nor the Specification provides any technical details of the additional elements claimed.
	Applicant assertion that “the function-creation capabilities of the system constitute an improvement to the functionality of the computer, as thoroughly discussed by the applicant in prior applications, and as supported by previously submitted concrete evidence“ have necessarily been previously addressed by the Examiner and will not be further addressed herein.
	The Examiner respectfully disagrees that “an improvement to the functioning of the computer is a practical application under Step 2A, and may further constitute an inventive concept under Step 2B”. Applicant’s argument is unsupported by evidence or reasoning. “Attorneys’ argument is no substitute for evidence.” Johnston v. IVAC Corp., 885 F.2d 1574, 1581 (Fed. Cir. 1989). As noted in the rejections above, the additional claim elements are described at a high level of generality. The additional claim elements are recited at a high level of generality. The Examiner fails to find any details in the Specification that would distinguish the recited component from conventional components, and from generic implementation. Each of the additional claim limitations of data gathering and presentation represents extra-solution activity that courts have determined to be insufficient to transform judicially excepted subject matter into a patent-eligible application.
	The Examiner is unsure of what Applicant’s remark that “[N]owhere in the MPEP or the caselaw can be found a statement saying that generated functions must be of sufficient complexity to satisfy the examiner” is referring to. 
	In regard to Applicant’s remark that “[S]uch conduct strongly suggests an arbitrariness to the proceedings, and Applicant respectfully raises this concern in order
to request that the examiner consider whether examination is proceeding properly
according to the merits, or improperly according to the examiner's personal feelings
about the invention”, Applicant has the option of taking the case to the PATENT TRIAL AND APPEAL BOARD (PTAB).
	In regard to Applicant remark that “[T]he code provided in the specification does cause new functions to be both generated and compiled at runtime. Accordingly, the examiner should recognize this improvement to the computer's functionality and allow the claims”, the Examiner respectfully submits that, even assuming arguendo the “code provided in the specification” is within the scope of the claims, Applicant has not provided any evidence of what that improvement is.
	Claims 20-22 and 32-33
	In regard to Applicant’s remark that “the acquisition and use of these biometrics in fatigue prediction is unusual in the art and constitutes an inventive concept”, Applicant is respectfully reminded that a novel and non-obvious claim directed to a purely abstract idea is, nonetheless, patent ineligible. See Mayo, 566 U.S. at 90; see also Diamond v. Diehr, 450 U.S. 175, 188–89 (1981) (“The ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.”).
	Claims 23-31 and 34-36
Applicant’s assertion that “the use of a neural network to perform situational
awareness predictions tailored to an individual subject's tendency to fatigue constitutes
both a practical application of neural network technology, as well as an inventive
concept” is not persuasive. As noted in the rejections above, not repeated herein, the Specification provide very little details the claimed processing apparatus comprising a neural network having a hidden layer with a plurality of artificial neurons. 
The Examiner finds no indication in the Specification, nor does Applicant point to any indication, that the operations recited in the claims invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than a generic processing apparatus to perform generic computer functions. See originally filed Specification, page 15: Figure 30 illustrates the layout of a neural network as used to calculate the results of DASA algorithms in a preferred embodiment of the situational analysis and fatigue management system; page 63: a preferred embodiment of the DASA system uses neural network processing in order to generate and calculate the results of the DASA algorithms. The claimed computer functions of “receiving” data, “transforming” data, “creating new functions”, and “transforming” data are generic, routine, conventional computer activities that are performed only for their conventional uses. There is no indication that the claims improve the functioning of the processing apparatus comprising a neural network having a hidden layer with a plurality of artificial neurons nor the data gathering and presentation operations. The recited processes, at best, affect an improvement to the abstract idea itself. It is well-established, however, that improvements in the abstract idea are insufficient to confer eligibility on an otherwise ineligible claim. SAP Am. Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018). Hence, the claims as a whole do not “focus[es] on a specific means or method that improves the relevant technology” but are instead “directed to a result or effect that itself is the abstract idea and merely invoke[s] generic processes and machinery”.
	In view of the foregoing, the Examiner maintains that the claims are not patent eligible and remain rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715